24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES OF AMERICA, Appellee,v.Lamont BRIDGES, Appellant.
No. 93-3499.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 15, 1994.Filed:  June 6, 1994.

Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Lamont Bridges, also known as Lamont Williams, was tried by jury and convicted of one count of possession with intent to distribute heroin, a violation of 21 U.S.C. Sec. 841(a)(1).  He appeals the conviction.  We affirm.


2
The sole issue that Bridges raises in this appeal is the validity of a search warrant to search two safe deposit boxes of which he was a joint owner.  Having carefully considered this matter, we conclude that the District Court1 correctly denied Bridges's motion to suppress the evidence seized during the execution of the search warrant, as the warrant was supported by probable cause.


3
Since no error of law appears, and since an opinion would lack precedential value, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri